PER CURIAM.
We have examined and considered the record in this case in the light of briefs filed and have also, pursuant to sub-paragraph (2) of Section 924.32, Florida Statutes, 1941, and F.S.A., reviewed the evidence to determine if the interest of justice requires a new trial, with the result that we find no reversible error is made to appear and the evidence does not reveal that the ends of justice require a new trial to be awarded.
Affirmed.
TERRELL, C. J., and HOBSON, ROBERTS, DREW, THORNAL and O’CON-NELL, JJ., concur.
THOMAS, J., not participating because of illness.